Citation Nr: 0907242	
Decision Date: 02/26/09    Archive Date: 03/05/09

DOCKET NO.  01-08 532	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.  Entitlement to service connection for memory loss, 
including as a manifestation of an undiagnosed illness or a 
chronic multi-symptom illness.

2.  Entitlement to service connection for headaches, 
including as a manifestation of an undiagnosed illness or a 
chronic multi-symptom illness.

3.  Entitlement to service connection for joint and muscle 
pain, including as a manifestation of an undiagnosed illness 
or a chronic multi-symptom illness.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant, Appellant's mother and Appellant's sister


ATTORNEY FOR THE BOARD

Robert E. P. Jones, Counsel


INTRODUCTION


The Veteran served on active duty from October 1985 to 
October 1991.  The Veteran's service included service in the 
Southwest Asia theater of operations during the Persian Gulf 
War.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2000 decision of the New 
Orleans, Louisiana, Regional Office (RO) of the Department of 
Veterans Affairs (VA).

In August 2002, the Veteran, her mother, and her sister 
testified at a personal hearing before the undersigned 
sitting at the RO.

In a February 2006 decision, the Board denied the Veteran's 
claims.  The Veteran appealed to the United States Court of 
Appeals for Veterans Claims (Court).  In March 2008, the 
Court issued a memorandum decision vacating the Board's 
February 2006 decision to the extent it denied the Veteran's 
claims for service connection for disabilities manifested by 
memory loss, headaches, and joint and muscle pain.  A copy of 
the Court's Decision has been incorporated into the claims 
folder.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

In October 2008 the Veteran submitted a letter indicating 
that she had received additional treatment for her claimed 
disabilities at the Baton Rouge, New Orleans VA Medical 
Center and she indicated that she wanted those records 
considered in adjudicating her claims.  At that time the 
Veteran submitted a release of information form so that her 
records could be obtained from the VA medical centers in 
Baton Rouge and New Orleans from 1994 to present.  These 
records should be obtained.  38 C.F.R. § 3.159(c)(2) (2008).

The March 2008 Court Order indicates that the Board did not 
address all of the Veteran's joint and muscle complaints 
thoroughly and noted that the Veteran complained of neck 
pain, muscle spasms of the quadriceps, low-back pain, ankle 
pain, right arm pain, and knee pain.  Not all of these 
complaints have been addressed by VA examination reports.  
The Court Order also indicates that the diagnoses regarding 
the Veteran's headaches are unresolved.  Accordingly, new VA 
examinations are indicated.  38 C.F.R. § 3.159(c)(4) (2008).

The Veteran should also be advised of the bases for assigning 
disability ratings and effective dates.  See Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  Expedited 
handling is requested.)

1.  Please send the Veteran a corrective 
VCAA notice under 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b), that includes an 
explanation as to the information or 
evidence needed to establish a disability 
rating and effective date for the claims 
on appeal, as outlined by the Court in 
Dingess v. Nicholson, 19 Vet. App. 473 
(2006).

2.  Contact the Baton Rouge and New 
Orleans VA Medical Centers and request 
copies of the Veteran's VA medical records 
dated from January 1994 to present.

3.  The RO should schedule the Veteran for 
an examination by a VA neurological 
examiner in order to determine the nature 
and etiology of any current headache 
disability present.  The claims folder and 
a copy of this Remand must be provided to 
the examiner for review.  The examiner 
should note in the examination report that 
he or she has reviewed the claims folder.  
If a headache disability is found, the 
examiner should comment on the diagnoses 
of the March 2000 VA examiner who 
diagnosed regular headaches and common 
migraines as well as the July 2003 VA 
examiner who diagnosed muscle contraction 
headaches.  The examiner should opine 
whether it is at least as likely as not 
that any such disorder was incurred or 
permanently aggravated during the 
Veteran's period of service, or is 
otherwise etiologically related to the 
Veteran's period of service in any way.  
The VA examiner should state whether it is 
at least as likely as not that any 
headache disability found is 
representative of a chronic disability 
resulting from an undiagnosed illness.  If 
the Veteran's headache disability is not 
attributable to an undiagnosed illness, 
the examiner should opine whether it is at 
least as likely as not that it is 
attributable to any known clinical 
diagnosis.  A complete rationale should be 
given for all opinions expressed, and the 
foundation for all conclusions should be 
set forth.  

4.  The RO should schedule the Veteran for 
an examination by a VA orthopedic examiner 
in order to determine the nature and 
etiology of any current chronic joint and 
muscle disorders present, to include neck 
pain, muscle spasms of the quadriceps, 
low-back pain, ankle pain, right arm pain, 
and knee pain.  The claims folder and a 
copy of this Remand must be provided to 
the examiner for review.  The examiner 
should note in the examination report that 
he or she has reviewed the claims folder.  
For each of the Veteran's claimed 
disabilities of the neck, quadriceps, low 
back, ankle, right arm, and knee the 
examiner should determine if a current 
disability is present.  For each 
disability found, the examiner should 
determine what the diagnosis and/or nature 
of any such disorder is; and opine whether 
it is at least as likely as not that any 
such disorder was incurred or permanently 
aggravated during the Veteran's period of 
service, or is otherwise etiologically 
related to the Veteran's period of service 
in any way.  For each joint and muscle 
disability found, the VA examiner should 
state whether it is at least as likely as 
not such disability is representative of a 
chronic disability resulting from an 
undiagnosed illness.  If a disability is 
not attributable to an undiagnosed 
illness, the examiner should opine whether 
it is at least as likely as not that it is 
attributable to any known clinical 
diagnosis.  A complete rationale must be 
given for all opinions expressed, and the 
foundation for all conclusions should be 
set forth.  

5.  When the above actions have been 
accomplished, the RO should readjudicate 
the issues on appeal.  If any benefit 
sought on appeal remains denied, the 
Veteran and her representative should be 
furnished a supplemental statement of the 
case and afforded an appropriate 
opportunity for response before the claims 
file is returned to the Board for further 
appellate consideration.  The supplemental 
statement of the case should show review 
of all evidence received since the October 
2004 supplemental statement of the case.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
DEBORAH W. SINGLETON 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).



